Exhibit 10.2
Portions of this Exhibit Have Been
Omitted and Separately Filed with the Securities
And Exchange Commission with a Request
For Confidential Treatment
AMENDED AND RESTATED NON EXCLUSIVE LICENSE AGREEMENT
This agreement is made this 1st day of July, 2008 (hereinafter “the DATE OF
SIGNATURE”)
By and between
CELLECTIS, a French Société Anonyme, registered under the Registre de commerce
et des Sociétés de Paris under n° B 428 859 052, having its registered office at
102 avenue Gaston Roussel – 93235 Romainville, France, represented by its legal
representative, Mr. André CHOULIKA, Directeur Général (hereinafter “CELLECTIS”)
and
REGENERON PHARMACEUTICALS, INC., a company organized and existing under the laws
of the State of New York, having a principal place of business at 777 Old Saw
Mill River Road, Tarrytown, NY 10591 U.S.A. (United States of America),
represented by its legal representative, Mr. Stuart Kolinski, Senior Vice
President & General Counsel (hereinafter “REGENERON”).
REGENERON and CELLECTIS hereinafter individually or collectively referred to as
the PARTY(IES).
WITNESSETH
WHEREAS, CELLECTIS is a biotechnology company specialized in rational genome
engineering. CELLECTIS controls and develops tools and methods to rewrite DNA
sequences in genomes of living organisms. With these technologies, CELLECTIS
develops therapeutic drugs, as well as industrial tools to develop animal models
and to engineer protein producer strains, animals or plants;
WHEREAS, CELLECTIS has exclusive rights, including the right to grant
sublicenses, from INSTITUT PASTEUR, a French foundation located at 25 Rue du
Docteur Roux – 75015 Paris France, the owner of PATENTS (as defined below),
relating to a process for the specific replacement or insertion of a gene in the
receiver genome by homologous recombination;
WHEREAS, REGENERON is a biopharmaceutical company that has developed
technologies and know-how to generate genetically modified animals, and that
discovers, develops, and commercializes therapeutic medicines for the treatment
of serious medical conditions;
WHEREAS, REGENERON and CELLECTIS, parties to a Non-Exclusive License Agreement
dated as of December 12, 2003 (as the same has been amended, modified, and
July 1, 2008

 



--------------------------------------------------------------------------------



 



supplemented, the “Original Agreement”) wish to amend and restate the Original
Agreement on the terms and conditions set forth herein;
WHEREAS REGENERON accepts to enter into this AGREEMENT *****
NOW, THEREFORE, in consideration of the mutual undertakings contained herein and
other good and valuable consideration, the Parties intending to be legally
bound, hereby agree as follows:

    ARTICLE 1 – DEFINITIONS

For the purpose of this Agreement, the following terms shall have the meanings
defined herein:

1.1.   “AFFILIATE” means a legal entity that indirectly or directly controls, is
controlled by, or is under common control with, a PARTY hereto or a THIRD PARTY,
as the case may be (where control means direct or indirect legal or beneficial
ownership of 50% or more of the issued shares or voting rights).   1.2.  
“AGREEMENT” means this Amended and Restated Non Exclusive License Agreement,
which includes the Exhibits as well as any amendments thereto signed by duly
authorized officers of the PARTIES.   1.3.   “ASTELLAS” means Astellas Pharma
Inc., a Japanese company with a principal place of business located at 2-3-11
Nihonbashi-Honcho, Chuo-Ku, Tokyo 103-8411, Japan, and its AFFILIATES.   1.4.  
“ASTRAZENECA” means AstraZeneca UK Limited, a company incorporated in England
with a registered office at 15 Stanhope Gate, London W1K 1lN and its AFFILIATES.
  1.5.   “CLAIMS” shall mean any and all claims, actions, causes of action,
demands, costs, and charges of whatever nature.   1.6.   “DERIVED PRODUCT” means
any nucleic acid material (including that coding for a protein, including an
antibody), cells containing the foregoing in which the method of inserting the
nucleic acid is not a LICENSED PROCESS, and proteins (including antibodies), in
all cases that are both: (i) derived, developed or discovered from a LICENSED
PRODUCT, and (ii) whose manufacture, use, sale, offer to sell, lease, transfer,
import or export infringes a VALID CLAIM of a PATENT.   1.7.   “FIELD OF USE”
means the in vitro and/or in vivo modification and manipulation of the genetic
material and/or of the pluripotent, embryonic, or other cells of a rodent using
VELOCIGENE and/or VELOCIMMUNE, and the research, development, production and/or
commercialization of LICENSED PRODUCTS, LICENSED SERVICES, and DERIVED PRODUCTS.
  1.8.   “IMPROVEMENT” means any improvement, addition, enhancement,
modification, development, invention, alteration and/or technical advance,
whether patentable or

July 1, 2008

 



--------------------------------------------------------------------------------



 



    not, relating to any of the PATENTS whose exploitation is dependent on at
least one claim of the PATENTS.   1.9.   “LICENSED PRODUCT” means any and all
VELOCIGENE PRODUCTS and VELOCIMMUNE PRODUCTS.   1.10.   “LICENSED PROCESS” means
any process which infringes a VALID CLAIM.   1.11.   “LICENSED SERVICES” means
any and all VELOCIGENE SERVICES and VELOCIMMUNE SERVICES.   1.12.   “NET SALES”
means with respect to a LICENSED PRODUCT and/or LICENSED SERVICES, the gross
amount invoiced by REGENERON or its AFFILIATES for the sales of LICENSED
PRODUCTS and/or the performance of LICENSED SERVICES to a THIRD PARTY, less:

  (a)   trade, quantity and cash discounts actually allowed;     (b)  
discounts, refunds, rebates, charge backs, retroactive price adjustments, and
any other allowances actually granted which effectively reduce the net selling
price;     (c)   product returns and allowances actually granted;     (d)   any
tax, tariff or duty imposed on the production, sale, delivery or use of the
product (excluding federal, state or local taxes based on income); and     (e)  
freight, postage, shipping, customs duties, excises and insurance charges
actually allowed or paid for delivery of LICENSED PRODUCTS, to the extent
billed.

    For the avoidance of doubt, sales and/or performances, as the case may be,
of LICENSED PRODUCTS and/or LICENSED SERVICES between REGENERON and either
(i) ASTELLAS, ASTRAZENECA, or SANOFI-AVENTIS under the SPECIAL AGREEMENTS, or
(ii) REGENERON’s AFFILIATES shall be disregarded for purposes of calculating NET
SALES.   1.13.   “NIH GRANT” shall mean the research grant number
5UO1HJ004085/02 dated September 7, 2006 (and any extensions or continuation
thereof) from the National Institutes of Health of the United States government
for creating and developing animals for use in research efforts to the extent
REGENERON supplies LICENSED PRODUCTS or performs LICENSED SERVICES under said
grant or contract.   1.14.   “PATENTS” means (i) all patent applications and
issued patents claiming the priority date of the French application published as
FR 2 646 438 relating to a PROCESS FOR THE SPECIFIC REPLACEMENT OF A COPY OF A
GENE PRESENT IN THE RECEIVER GENOME VIA THE INTEGRATION OF A GENE, including but
not limited to those referenced in Exhibit A; (ii) any application or patent
corresponding to the national or regional phases of the PCT international
application WO 90/11354; (iii) the European Patent EP 419 621 as well as any
divisional applications; (iv) any US and other foreign patents and patent
applications corresponding to any of the foregoing in (i), (ii), (iii) and/or
(iv), and/or any divisions, continuations, continuations-in-part, extensions or
reissues thereof; and (v) all patent applications

July 1, 2008

 



--------------------------------------------------------------------------------



 



    and issued patents claiming priority to any of the patents or patent
applications referenced in Exhibit A.   1.15.   “REGENERON PRODUCTS” means any
and all LICENSED PRODUCTS and LICENSED SERVICES made (or was made for), used,
leased, transferred, imported, exported, or sold by REGENERON or any of its
AFFILIATES to or for THIRD PARTIES.   1.16.   “SANOFI-AVENTIS” means Aventis
Pharmaceuticals Inc., a corporation organized under the laws of the state of
Delaware, having a principal place of business at 55 Corporate Drive,
Bridgewater, New Jersey 08807 and its AFFILIATES.   1.17.   “SPECIAL AGREEMENTS”
means each of (i) the Non-Exclusive License and Material Transfer Agreement,
dated as of February 5, 2007, by and between REGENERON and ASTRAZENECA, (ii) the
Non-Exclusive License and Material Transfer Agreement, dated as of March 30,
2007, by and between REGENERON and ASTELLAS, (iii) the Discovery and Preclinical
Development Agreement, the License and Collaboration Agreement, and the Stock
Purchase Agreement, each dated as of November 28, 2007, between REGENERON and
SANOFI-AVENTIS, (iv) with respect to each agreement described in (i), (ii) and
(iii) above, any amendments, modifications, or extensions thereof, and (v) all
other agreements in the FIELD OF USE entered into with these parties, including
without limitation, any license or material transfer agreement with
SANOFI-AVENTIS, including those agreements contemplated in sections 2.15, 2.16
and 2.17 of the November 28, 2007 Discovery and Preclinical Development
Agreement between REGENERON and SANOFI-AVENTIS.   1.18.   “THIRD PARTY (IES)”
means any and all persons, partnerships, corporations, joint ventures,
companies, firms, or any other entities other than CELLECTIS, *****, REGENERON
or any of their respective AFFILIATES.   1.19.   “TERRITORY” means any and all
countries throughout the world.   1.20.   “VALID CLAIM” means a claim in an
issued and unexpired patent under the PATENTS, which has not been held
unenforceable, invalid or unpatentable by a court or other government body
having competent jurisdiction, and which has not been rendered unenforceable
through disclaimer or otherwise.   1.21.   “VELOCIGENE” means any technology and
know-how for genetically engineering pluripotent, embryonic stem, or other cells
that involve the deletion, modification, and/or insertion of genetic material
from or into such cells.   1.22.   “VELOCIGENE PRODUCT” means,
*********************************** in each case, the manufacture, use, sale,
offer to sell, lease, transfer, import or export of which infringes a VALID
CLAIM. For the purpose of this AGREEMENT, neither a VELOCIMMUNE PRODUCT nor a
DERIVED PRODUCT shall be considered a VELOCIGENE PRODUCT.   1.23.   “VELOCIGENE
SERVICE” means a contract with a THIRD PARTY pursuant to which REGENERON or its
AFFILIATE is engaged specifically to make or use a

July 1, 2008

 



--------------------------------------------------------------------------------



 



    VELOCIGENE PRODUCT. For the purpose of this AGREEMENT, a VELOCIMMUNE SERVICE
shall not be considered a VELOCIGENE SERVICE.   1.24.   “VELOCIMMUNE” means
***************************************.   1.25.   “VELOCIMMUNE PRODUCT” means
*********************************************, the manufacture, use, sale, offer
to sell, lease, transfer, import or export of which infringes a VALID CLAIM. For
the purposes of this AGREEMENT, neither a VELOCIGENE PRODUCT nor a DERIVED
PRODUCT shall be considered a VELOCIMMUNE PRODUCT.   1.26.   “VELOCIMMUNE
SERVICE” means a contract with a THIRD PARTY pursuant to which REGENERON or its
AFFILIATES is engaged specifically to make or use a VELOCIMMUNE PRODUCT. For the
purpose of this AGREEMENT, a VELOCIGENE SERVICE shall not be considered a
VELOCIMMUNE SERVICE.

The trademarks “VELOCIGENE” and “VELOCIMMUNE” are used in these defined terms
for convenience only, it being understood that REGENERON may use any other brand
name for the products and technologies referred to in this AGREEMENT.

    ARTICLE 2 – LICENSE GRANT   2.1.    

  (a)   Subject to the terms and conditions of this AGREEMENT, CELLECTIS hereby
grants to REGENERON and its AFFILIATES a non-transferable, non-exclusive license
under the PATENTS in the FIELD OF USE in the TERRITORY to practice the PATENTS,
including to make, have made, use, transfer, offer to sell, sell, lease, import,
or export LICENSED PRODUCTS, the LICENSED PROCESS and LICENSED SERVICES, without
the right to grant sub-licenses under the PATENTS, except as set forth in
Section 2.2.     (b)   For the avoidance of doubt it is understood and agreed
that the license right granted in Section 2.1(a) includes: (1) the right for
REGENERON to make, have made, use, transfer, offer to sell, sell, lease, import
or export LICENSED PRODUCTS and LICENSED SERVICES to or for THIRD PARTIES in the
FIELD OF USE to enable such THIRD PARTIES to make, have made, use, transfer,
offer to sell, sell, lease, import or export REGENERON PRODUCTS, or DERIVED
PRODUCTS; and (2) the right for REGENERON to make, have made, use, transfer,
offer to sell, sell, lease, import or export DERIVED PRODUCTS on or behalf of
THIRD PARTIES in the FIELD OF USE.     (c)   In case REGENERON grants to THIRD
PARTIES a license (or sublicense) of other patents controlled by REGENERON,
solely for use in connection with establishing a VELOCIGENE platform, CELLECTIS
will offer such THIRD PARTIES a non exclusive license under the PATENTS with the
same terms and conditions as granted to REGENERON in the ORIGINAL AGREEMENT.

July 1, 2008

 



--------------------------------------------------------------------------------



 



2.2.   Unless the contrary is clearly indicated by the text hereof, in every
instance of this AGREEMENT, it is understood that reference to REGENERON
includes AFFILIATES of REGENERON as well and that REGENERON may extend to its
AFFILIATES by sublicense the benefits of this LICENSE provided that REGENERON
remains responsible to CELLECTIS with regard to all obligations placed upon
REGENERON pursuant to this AGREEMENT.   2.3.   For the purpose of this
AGREEMENT, it is understood and agreed that the license grant in this Article 2
includes the following:   2.3.1   REGENERON is entitled to make, have made, use,
transfer, offer to sell, sell, lease, import or export DERIVED PRODUCTS;   2.3.2
  REGENERON is entitled to grant licenses on its intellectual property covering
DERIVED PRODUCTS and LICENSED PRODUCTS and to sell DERIVED PRODUCTS and LICENSED
PRODUCTS;   2.3.3   REGENERON, ASTELLAS, ASTRAZENECA, and SANOFI-AVENTIS, as
well as the THIRD PARTIES having received REGENERON PRODUCTS or DERIVED PRODUCTS
in accordance with the terms of this AGREEMENT shall have the right (i) to make,
have made, use, transfer, offer to sell, sell, lease, import or export DERIVED
PRODUCTS and (ii) to practice the LICENSED PROCESS to use, breed, derive and
replicate REGENERON PRODUCTS.   2.4.   For the purposes of settlement of the
dispute between the PARTIES regarding the interpretation of the commitments made
and rights granted in the ORIGINAL AGREEMENT, and based on the representations
made by REGENERON in Section 10.8 of this AGREEMENT, it is agreed that the
rights and licenses set forth in this AGREEMENT were included in the ORIGINAL
AGREEMENT. Therefore the rights and licenses set forth in this AGREEMENT were
granted as of December 12, 2003 and continue to exist through the duration
specified in Article 11.   2.5.   No Other Licenses. No right or licenses are
granted hereunder, except as expressly and specifically set forth in this
Section 2.       ARTICLE 3– FINANCIAL CONDITIONS

In full consideration of the rights and privileges granted under this AGREEMENT,
REGENERON agrees to pay to CELLECTIS any and all of the amounts provided under
this Article according to the terms of payment provided here below.

  (a)   REGENERON shall pay to CELLECTIS a fixed, non-refundable lump sum
payment of US$12,450,000 (TWELVE MILLION FOUR HUNDRED FIFTY THOUSAND DOLLARS),
within ten (10) days from its receipt of the signed INSTITUT PASTEUR Letter. It
is agreed that this lump sum payment shall satisfy any and all payment
obligations to CELLECTIS arising under this AGREEMENT with respect to the
SPECIAL AGREEMENTS and that notwithstanding anything herein to the contrary,
REGENERON shall not be required to make any further royalty or other payments
hereunder, under the ORIGINAL AGREEMENT, or otherwise (whether under contract or
law) with respect to the SPECIAL AGREEMENTS.

July 1, 2008

 



--------------------------------------------------------------------------------



 



  (b)   REGENERON shall pay to CELLECTIS a royalty of
**************************** made after December 31, 2007 of any VELOCIGENE
PRODUCTS and/or VELOCIGENE SERVICES by REGENERON within the TERRITORY.
Notwithstanding the foregoing no royalties shall be payable to CELLECTIS under
this subsection (b) under the following circumstances: NET SALES of VELOCIGENE
PRODUCTS or VELOCIGENE SERVICES (i) pursuant to any agreement made with THIRD
PARTIES receiving VELOCIMMUNE PRODUCTS or VELOCIMMUNE SERVICES subject to the
royalty obligations in subsection 3(c) below, or (ii) pursuant to any of the
SPECIAL AGREEMENTS. The payments specified in this subsection (b) are subject to
and limited by subsection 3(1).     (c)   Subject to the terms of the second
sentence of this subsection (c), REGENERON shall pay to CELLECTIS a royalty of
******************************* made after December 31, 2007 of any VELOCIMMUNE
PRODUCTS and/or VELOCIMMUNE SERVICES by REGENERON made within the TERRITORY
(other than any such NET SALE pursuant to any of the SPECIAL AGREEMENTS).
Notwithstanding the foregoing, if under an agreement with THIRD PARTIES,
REGENERON provides services or sells, licenses, leases, or transfers rights in
addition to a VELOCIMMUNE PRODUCT or VELOCIMMUNE SERVICE, then REGENERON, at its
option, may satisfy its obligations under this subsection (c) with respect to
such agreement(s) either (i) by making within thirty (30) days from the
effective date of such agreement (s) *****************************************
in consideration of the rights granted on the LICENSED PROCESS and the payments
attributable to the NET SALES of the applicable VELOCIMMUNE PRODUCTS or
VELOCIMMUNE SERVICES. By way of example, it is understood and agreed that
VELOCIMMUNE SERVICES may be sold on a fee-for-service basis or as part of a
collaboration agreement where REGENERON is being paid to provide VELOCIMMUNE
SERVICES along with other rights and services. The payments specified in this
subsection (c) are subject to and limited by subsection 3(1).     (d)  
Notwithstanding anything to the contrary in this AGREEMENT, if under any
agreement with a THIRD PARTY, *********************

  (i)   ************************************, or     (ii)     
********************************** then REGENERON shall pay to CELLECTIS
*************************************************. The payments specified in
this subsection (d) are subject to and limited by subsection 3(1).

  (e)   REGENERON shall pay to CELLECTIS a fee of ******************* for any
transfer free of charge of VELOCIGENE PRODUCTS and/or VELOCIGENE SERVICE to any
academic, non-profit entity within the TERRITORY. The transfer fee(s) shall be
payable to CELLECTIS annually in accordance with Section 5.1.

July 1, 2008

 



--------------------------------------------------------------------------------



 



  (f)   REGENERON shall pay to CELLECTIS an annual success fee:     •   over ***
VELOCIGENE PRODUCTS developed and produced by REGENERON in any calendar year and
transferred to a THIRD PARTY and/or academic within one calendar year, REGENERON
will pay to CELLECTIS a success fee of *******     •   between *************
VELOCIGENE PRODUCTS developed and produced by REGENERON in any calendar year and
transferred to a THIRD PARTY and/or academic within one calendar year, REGENERON
will pay to CELLECTIS a success fee of ********     •   between *******
VELOCIGENE PRODUCTS developed and produced by REGENERON in any calendar year and
transferred to a THIRD PARTY and/or academic within one calendar year, REGENERON
will pay to CELLECTIS a success fee of ********     •   between *********
VELOCIGENE PRODUCTS developed and produced by REGENERON in any calendar year and
transferred to a THIRD PARTY and/or academic within one calendar year, REGENERON
will pay to CELLECTIS a success fee of **********.     •   over **** VELOCIGENE
PRODUCTS developed and produced by REGENERON in any calendar year and
transferred to a THIRD PARTY and/or academic within one calendar year, REGENERON
will pay to CELLECTIS a success fee of *********.

Each annual success fee referred to above shall be paid once annually, no later
than forty five (45) days after the end of the applicable calendar year in
accordance with Section 5.1. For purposes of clarification, only one success fee
referred to above shall be paid per calendar year. So if 101 VELOCIGENE PRODUCTS
were transferred to THIRD PARTIES in a calendar year, REGENERON would be
required to pay CELLECTIS a success fee of *********.

  (g)   When calculating payments due under subsections (e) and (f), the
transfer of multiple cells or multiple animals with the same genetic mutation
introduced by VELOCIGENE shall constitute the transfer of a single VELOCIGENE
PRODUCT.     (h)   An annual fee of ************** excluding taxes, due within
thirty (30) days of each anniversary date of the DATE OF SIGNATURE of this
AGREEMENT.     (i)   REGENERON shall pay to CELLECTIS a royalty of ***********
of the actual amount of funds that REGENERON annually receives pursuant to the
NIH GRANT. In consideration of the payment by REGENERON to CELLECTIS of this
royalty, CELLECTIS agrees that, for the specific purposes of the NIH GRANT, such
payment is full and complete compensation to CELLECTIS for any and all rights
that CELLECTIS may have or assert relating to REGENERON’s and NIH’’s activities
under the NIH GRANT.

July 1, 2008

 



--------------------------------------------------------------------------------



 



  (j)   By way of clarification, and not limitation, the rights granted in
Article 2 of this AGREEMENT are sufficient to allow REGENERON, Yale University,
and the Bill and Melinda Gates Foundation to take the actions outlined in
REGENERON’s April 18, 2005 letter and CELLECTIS’ April 29, 2005 letter without
any additional sub-license, license, fee or royalty, or other payment to
CELLECTIS.     (k)   It is agreed that CELLECTIS shall not be entitled to any
other consideration for the license and other rights and covenants made
hereunder. Without limiting the foregoing, except as set forth in subsection
3(d), CELLECTIS shall not be entitled to any royalties or other payments based
on the license, use, transfer, sale or any other commercialization of DERIVED
PRODUCTS.     (l)   It is agreed that, notwithstanding any other provision in
this AGREEMENT, the calculation of payments due to CELLECTIS under this
Article 3, including subsection 3(b), 3(c), and 3(d), shall in all cases exclude
any revenue (including but not limited to royalties, profit splits, and other
payments) that REGENERON receives based on the sales of any protein, including
any antibody. *****************************.

    ARTICLE 4 – PAYMENT   4.1.   Any amount due to CELLECTIS under the AGREEMENT
shall be deemed paid at the receipt of the said amount on the bank account of
CELLECTIS. Payment shall be made by REGENERON at its costs, by bank wire
transfer in immediately available funds to such bank account in France as is
designated in writing by CELLECTIS from time to time. At the Date of Signature
of this AGREEMENT, the initial bank account for CELLECTIS SA is *****.   4.2.  
All amounts due to CELLECTIS under this AGREEMENT are non-refundable.   4.3.  
In case of dispute between the PARTIES for whatever reason, REGENERON has no
right to withhold or suspend any payments due to CELLECTIS under the AGREEMENT
or to operate any compensation with any other sums claimed.   4.4.   All
payments pursuant to this AGREEMENT by REGENERON to CELLECTIS are expressed
exclusive of any US national Value Added Tax (“VAT”), which may be chargeable
thereon. The US national VAT shall be paid by REGENERON directly to its
competent US tax authority.

Withholding taxes (if any) required to be withheld or paid by a government of
any country on payments made to CELLECTIS by REGENERON hereunder, shall be
deducted from the royalties or any other payments due by REGENERON. REGENERON
shall cooperate with CELLECTIS to avoid any double taxing and provide it upon
simple request with any document necessary for this purpose. REGENERON shall use
reasonable efforts to help CELLECTIS claim exemption therefrom under any double
taxation or similar agreement in force and shall produce to CELLECTIS proper
evidence of payment of all withholding tax.
July 1, 2008

 



--------------------------------------------------------------------------------



 



If laws, rules or regulations require withholding of income taxes or other taxes
imposed upon payments under this AGREEMENT, CELLECTIS will provide to REGENERON,
prior to any payment, once each calendar year or more frequently if required,
with all forms or documentation required by any applicable taxation laws,
treaties or agreements to such withholding or as necessary to claim a benefit
thereunder.

    ARTICLE 5 – ACCOUNTS, AUDITS, REPORTING AND REMAINING PAYMENT PROVISIONS  
5.1.   At the latest within 45 days of each calendar year beginning on
January 1, 2009, REGENERON shall provide CELLECTIS with a final, true and
accurate report giving the number of LICENSED PRODUCTS and/or LICENSED SERVICES
sold by REGENERON and its AFFILIATES during the preceding calendar year as are
pertinent to an accounting for royalty and fees under this AGREEMENT. These
shall include at least the accounts of NET SALES in each relevant country and
the aggregate NET SALES and the royalty and fees due in respect to the preceding
twelve (12) months period. The first report shall start from January 1, 2008
until December 31st, 2008. At the time of any payment due pursuant to Article 3,
REGENERON shall send CELLECTIS a delivery of the report and the accounts.      
If no sales have been made, it shall be so reported.       The correctness and
completeness of each such account shall be attested to in writing by a
responsible officer entitled to certify such accounts of REGENERON.       If
royalties payable under this AGREEMENT are in arrears, interest shall
automatically accrue and apply beginning on the first day following the date
payment is due calculated at the annual rate of the French legal rate of
interest as found in the article L441-6 of the French Civil Code plus one
percent (1%) calculated on the date said payment is due until payment. Such
payment when made shall be accompanied by all interest so accrued. Said interest
and the payment and acceptance thereof shall not negate or waive the right of
CELLECTIS to any other remedy, legal or equitable, to which it may be entitled
because of the delinquency of the payment.   5.2.   REGENERON shall keep or
produce to be kept complete and accurate records of the NET SALES of LICENSED
PRODUCTS and LICENSED SERVICES or the transfer (including the transfer free of
charge) of LICENSED PRODUCTS, in accordance with generally accepted accounting
procedures in the United States. Such records shall enable the calculation and
verification of the amount of royalties and any other sums due to CELLECTIS
under this AGREEMENT. Such records shall be accessible, not more than once a
year during business hours, during the term of this AGREEMENT and within three
(3) years after the end of royalty periods to which such records relate, to an
independent accountant of internationally recognized accounting standards
mutually agreed to by CELLECTIS and REGENERON for the purpose of verifying NET
SALES, and any royalty or sum due pursuant to this AGREEMENT. Such independent
accountant must enter into a separate confidentiality agreement with REGENERON
prior to conducting an audit pursuant to this Section 5.2. If in dispute such
records shall be kept until the dispute is settled. Such accountant shall
disclose only information relating to whether or not the payments made were
accurate and the amount of any discrepancy of the records and payment made.

July 1, 2008

 



--------------------------------------------------------------------------------



 



    The cost of such inspection shall be borne by REGENERON if any error or
discrepancy is shown by which the royalty amount due to CELLECTIS is greater
than five percent (5%) of the amount shown in REGENERON’s reporting statement to
CELLECTIS.       ARTICLE 6 – MARKING

Nothing in this AGREEMENT shall be construed as conferring upon any PARTY or its
AFFILIATES any right to include in advertising, packaging or other commercial
activities any reference to any other PARTY or its AFFILIATES, its trade names,
trademarks or services marks.
The obligations contained in this Article 6 shall survive the termination or
expiration of this AGREEMENT.

    ARTICLE 7 – INFRINGEMENT BY THIRD PARTIES   7.1.   CELLECTIS shall use all
reasonable efforts to take, at its sole discretion, any action it deems
appropriate against any THIRD PARTY who is infringing any patent of the PATENTS
covered by this AGREEMENT.   7.2.   Each PARTY shall promptly inform the other
PARTY of any infringement of any of the PATENTS committed by THIRD PARTIES,
which will come to its knowledge. REGENERON or its AFFILIATES are not authorized
to take legal action against any infringing THIRD PARTY on its own. However, in
the case where CELLECTIS is bringing a legal action against such THIRD PARTY,
REGENERON and AFFILIATES can, at CELLECTIS’ request, and at CELLECTIS’ expense,
participate in the legal action and shall then bring their full cooperation
thereto. CELLECTIS shall have sole control of such suit.   7.3.   In case of an
infringement suit initiated by a THIRD PARTY against REGENERON for the
manufacture, use and sale of the LICENSED PRODUCTS, REGENERON shall defend
itself at its own cost and for its own benefit subject to REGENERON’S right to
claim damages against CELLECTIS pursuant to breach of Section 10.1. CELLECTIS
may, if it so wish, provide REGENERON with legal and technical counselling.    
  ARTICLE 8 – IMPROVEMENTS

Each PARTY shall be the owner of its own IMPROVEMENTS, which it will have the
right to patent if it so wishes, in its name and at its own cost. Within 30 days
following the date of the patent application for any new IMPROVEMENT, the PARTY
having made such patent application shall, at its own discretion, supply the
other PARTY with information relating thereto.

    ARTICLE 9 – CONFIDENTIALITY   9.1.   During the term of this AGREEMENT and
for a period of 10 (ten) years following its termination or expiration, the
PARTIES shall keep strictly confidential and not publish, or disclose to THIRD
PARTIES the terms of this AGREEMENT, any confidential information disclosed by
the other PARTIES (the “DISCLOSING

July 1, 2008

 



--------------------------------------------------------------------------------



 



    PARTY(IES)”) or obtained from the other PARTIES during the AGREEMENT without
the prior written authorization of the DISCLOSING PARTY.   9.2.   The
confidentiality obligation set forth in Section 9.1 shall not apply to
information that the Receiving Party (the “RECEIVING PARTY”) can substantiate,
by written documents where appropriate:

  (a)   was in the public knowledge at the time of disclosure; or was known to
the RECEIVING PARTY receiving the information without confidentiality
obligations prior to the receipt of same from the DISCLOSING PARTY; or     (b)  
hereafter becomes, through no fault of the RECEIVING PARTY, generally known or
available to the public; or     (c)   is disclosed at any time to it by a THIRD
PARTY who did not receive it directly or indirectly from the DISCLOSING PARTY to
this AGREEMENT on a non restrictive basis; or     (d)   is independently
developed in good faith by the RECEIVING PARTY without the use of any
information received from the DISCLOSING PARTY and not as a consequence of the
use of such information.

9.3.   The PARTIES shall not, directly or indirectly, disclose or divulge the
terms of the AGREEMENT without the other PARTY’s prior written approval PROVIDED
THAT (i) CELLECTIS may disclose the terms and conditions of this AGREEMENT to
INSTITUT PASTEUR under an obligation of confidentiality and (ii) any PARTY may
disclose the terms and conditions of this AGREEMENT to a THIRD PARTY who is
under an obligation of confidentiality to that PARTY. Without limiting the
foregoing, no PARTY may issue a press release or otherwise publicly disclose the
existence or terms of this AGREEMENT without the prior written consent of the
other PARTY, unless such disclosure is required by law. If such disclosure is
required by law, the disclosing PARTY shall, to the extent permitted, submit the
press release or other disclosure to the other PARTY for review and comment. The
disclosing PARTY shall consider in good faith all reasonable comments provided
by the other PARTY.       ARTICLE 10 – WARRANTIES AND INDEMNITY   10.1.  
CELLECTIS declares and warrants to REGENERON:

  (a)   that the PATENTS exist physically;     (b)   that INSTITUT PASTEUR is
the assignee of all right, title and interest in the PATENTS;     (c)   that
CELLECTIS is the sole licensee of the PATENTS with the right to sublicense the
PATENTS;     (d)   that CELLECTIS is fully empowered and has the rights to the
PATENTS necessary to grant all rights specified in this AGREEMENT, including the
licenses granted in Article 2, and the terms of Article 14, and perform the
covenants and agreements set forth under this AGREEMENT;

July 1, 2008

 



--------------------------------------------------------------------------------



 



  (e)   that CELLECTIS has not received any notice or communication from
INSTITUT PASTEUR asserting or questioning whether CELLECTIS is in breach of any
of its agreements with INSTITUT PASTEUR;     (f)   that to the best of
CELLECTIS’ knowledge, it is not in breach of any of its agreements with INSTITUT
PASTEUR;     (g)   that to the best of CELLECTIS’ knowledge, no other entity but
CELLECTIS has any CLAIMS under (i) the ORIGINAL AGREEMENT or (ii) to the
practice of the PATENTS by REGENERON, its AFFILIATES, or customers, (including
ASTELLAS, ASTRAZENECA, or SANOFI-AVENTIS) on or before the date of this
AGREEMENT.

10.2.   Except as provided in Section 10.1, CELLECTIS makes no warranty of any
kind either express or implied relating to the LICENSED PRODUCT, LICENSED
PROCESS, LICENSED SERVICES or PATENTS including without limitation any warranty
regarding their use, safety, efficacy, or performance, any warranty of
merchantability or any warranty for fitness for any particular purpose or a
warranty or representation that anything made, used, sold, or otherwise disposed
of under the AGREEMENT are or will be free from infringement of patents,
copyrights, and other rights of THIRD PARTIES or any other express or implied
legal or contractual warranty.   10.3.   REGENERON acknowledges that the
technology licensed under the PATENTS is experimental in nature and agrees to
take all reasonable precautions to prevent death, personal injury, illness and
property damage from the use of such technology. Except as set forth herein, any
and all uncertainties, risks and perils connected with the exploitation of the
PATENTS by REGENERON are to be assumed solely by, and paid for by, REGENERON,
which accepts it.   10.4.   REGENERON shall defend, indemnify and hold harmless
CELLECTIS, *****, and their respective AFFILIATES, officers, employees,
directors, and agents (“INDEMNIFIED PARTIES”) from and against any and all
liability, demands, claims, damages, expenses (including attorney’s fees) and
losses (collectively “LOSSES”) arising out of a THIRD PARTY lawsuit from the
manufacture, use, or sale of the LICENSED PROCESS, LICENSED PRODUCTS, LICENSED
SERVICES and DERIVED PRODUCTS by REGENERON, its AFFILIATES, ASTELLAS, ASTRA
ZENECA AND SANOFI AVENTIS, their respective legal successors, assignees, or
REGENERON’s other THIRD PARTY customers or collaborators, except for any LOSSES
arising from (i) an INDEMNIFIED PARTY’s negligence or misconduct, or (ii) any
breach by CELLECTIS of its representations, warranties, covenants, and/or
agreements contained herein (*****). A condition to this indemnification
obligation is that whenever an INDEMNIFIED PARTY has information from which it
may reasonably conclude that a claim for indemnification is likely to be made
pursuant to this Section 10.4, it shall immediately give notice to REGENERON of
all pertinent information surrounding such potential claim. In the event that a
claim or demand shall be brought or asserted against an INDEMNIFIED PARTY, the
INDEMNIFIED PARTY shall tender defence of the claim to REGENERON (including
permitting REGENERON to select legal counsel to defend the claim) and reasonably
assist REGENERON and cooperate with REGENERON and its attorneys and agents. The
INDEMNIFIED PARTY may not,

July 1, 2008

 



--------------------------------------------------------------------------------



 



    except at its own expense, voluntarily make any payment (or commit to do the
same) or incur any expense in connection with any claim for which it seeks
indemnification from REGENERON without the prior written consent of REGENERON.  
10.5.   Each PARTY represents that the execution, delivery and performance of
this AGREEMENT has been duly authorized by all necessary corporate action on its
part.   10.6.   REGENERON shall at all times use reasonable efforts to use
LICENSED PRODUCTS and the LICENSED PROCESS in compliance with all applicable
laws and governmental regulations and guidelines including without limitation
compliance with all laws, regulations and guidelines applicable to experiments
on laboratory animals and their transportation, recombinant DNA and genetically
modified organisms.   10.7.   REGENERON and CELLECTIS are corporations duly
organized, validly existing and in good standing under the laws of their
respective countries.   10.8.   REGENERON represents that as of the DATE OF
SIGNATURE, it has not entered into an agreement with any THIRD PARTY to provide
VELOCIMMUNE SERVICES or sell or transfer VELOCIMMUNE PRODUCTS other than as set
forth in the SPECIAL AGREEMENTS.       ARTICLE 11 – DURATION – TERMINATION  
11.1.   It is agreed by the PARTIES that this AGREEMENT shall come into effect
retroactively on the 22nd day of April 2008 and shall continue for the term of
the last PATENT to expire, unless sooner terminated as provided in this
Article 11 hereinafter.

  (a)   Failure by REGENERON to comply with any respective material obligations
or material conditions contained in this AGREEMENT shall entitle CELLECTIS to
give to REGENERON notice requiring it to make good such default. If such default
is not made good within sixty (60) days after receipt of such notice by
REGENERON, CELLECTIS shall be entitled (without prejudice of any of its other
rights conferred on it by this AGREEMENT) to terminate this AGREEMENT by giving
termination notice to take effect immediately.     (b)   Failure by CELLECTIS to
comply with any respective material obligations or material conditions contained
in this AGREEMENT shall entitle REGENERON to give to CELLECTIS notice requiring
it to make good such default. If such default is not made good within sixty
(60) days after receipt of such notice by REGENERON, REGENERON shall be entitled
(without prejudice of any of its other rights conferred on it by this AGREEMENT)
to terminate this AGREEMENT by giving termination notice to take effect
immediately.     (c)   The right of either PARTY to terminate this AGREEMENT as
hereinabove provided shall not be affected in any way by its waiver of, or
failure to take action with respect to any previous default. Should either PARTY
terminate for cause, the license granted hereunder shall cease.

July 1, 2008

 



--------------------------------------------------------------------------------



 



11.2.   REGENERON may terminate this Agreement by giving sixty (60) days notice
in writing to CELLECTIS.   11.3.   Any rights and obligations accrued between
the PARTIES prior to termination or expiration of this AGREEMENT shall not be
affected by such termination or expiration. By way of illustration, no
limitation, termination or expiration of this AGREEMENT, shall relieve REGENERON
of any obligation hereunder to:

  •   make payment of any sum due to CELLECTIS pursuant to this AGREEMENT,     •
  keep records as provided herein,     •   pay the annual fee to be paid
according to Section 3.h on a prorated temporis basis based on 365 days. By way
of illustration, if this AGREEMENT is terminated pursuant to this Section 11 at
any time, the payment will be calculated as follows: Step 1: the annual fee of
*********** is divided by 365 which yields ****** (such quotient hereinafter
“the conversion factor” or “CF”), Step 2: determine the number of elapsed days
from the last anniversary of the EFFECTIVE DATE to the effective date of
termination (hereinafter “the number of days”), Step 3: multiply the number of
days determined in Step 2 by the CF determined in Step 1     •   pay royalty for
NET SALES of the LICENSED PRODUCTS made prior to the date of said termination or
of sales made after termination of LICENSED PROCESS manufactured prior to
termination.

    By way of further illustration:

  •   All rights and licenses granted under this AGREEMENT as to a LICENSED
PRODUCT, LICENSED SERVICE, or DERIVED PRODUCT made, transferred, used, sold,
offered for sale, imported or exported before the date of termination of the
AGREEMENT (a “pre-termination product or service”) for which CELLECTIS receives
the full consideration specified in the AGREEMENT shall remain in full force and
effect following the expiration of the AGREEMENT. If the AGREEMENT terminates
while payments are still due under the AGREEMENT on a pre-termination product or
service, the rights and licenses granted to the pre-termination product or
service under the AGREEMENT shall only remain in full force and effect as long
as Regeneron continues to make the payments on the pre-termination product or
service that would due if the AGREEMENT were still in effect.     •   All rights
and licenses granted under this AGREEMENT shall remain in full force and effect
to the extent necessary to perform the SPECIAL AGREEMENTS following termination
of the AGREEMENT.

11.4.   The provisions of Articles 6, 9, 11.3, 11.4, 13, and 14 shall survive
the expiration or termination of this AGREEMENT.

July 1, 2008

 



--------------------------------------------------------------------------------



 



    ARTICLE 12 – MISCELLANEOUS   12.1.   No amendment to this AGREEMENT shall be
valid unless embodied in a writing executed by each of the PARTIES hereto. No
waiver of any of the provisions of this AGREEMENT shall be valid unless embodied
in a writing executed by the PARTY against whom the waiver is sought to be
enforced.   12.2.   This AGREEMENT (******) constitutes the entire understanding
and agreement between the PARTIES with respect to the subject matter hereof and
supersedes all prior agreements, understanding or arrangements, whether written
or oral. This AGREEMENT supersedes all terms of the ORIGINAL AGREEMENT.   12.3.
  Any notice of communication authorized or required to be given hereunder or
for the purpose hereof shall be duly given by a PARTY if sent by prepaid
registered post or by any other method of delivery capable of providing
reasonable proof of receipt thereof and sent to the other party hereto, as
follows:

If to CELLECTIS:
Dr. André CHOULIKA
Directeur Général
CELLECTIS
102 avenue Gaston Roussel
93235 Romainville
FRANCE
And via Facsimile or Air Mail to:
Dr. David Sourdive
VP Corporate Development
CELLECTIS
102 avenue Gaston Roussel
93235 Romainville
FRANCE
(fax : No 33.1.41.83.99.03)
If to REGENERON:
General Counsel
Regeneron Pharmaceuticals
777 Old Saw Mill River Road
Tarrytown, New York 10591
U.S.A.
FAX :914-345-7721
July 1, 2008

 



--------------------------------------------------------------------------------



 



12.4.   It is expressly agreed that the relationship between REGENERON and
CELLECTIS shall not constitute a partnership, joint venture or agency. Neither
REGENERON nor CELLECTIS shall have the authority to make any statements,
representations or commitments of any kind, or to take any action, which shall
be binding on the others, without the prior consent of the other PARTY to do so.
  12.5.   In performing this AGREEMENT, the PARTIES shall comply with all
applicable laws. Wherever there is any conflict between any provision of this
AGREEMENT and any law, the law shall prevail, but in such event the affected
provision of this AGREEMENT shall be limited or eliminated only to the extent
necessary, and the remainder of this AGREEMENT shall remain in full force and
effect.   12.6.   Captions and paragraph headings are for convenience only and
shall not form an interpretative part of this AGREEMENT. Unless otherwise
specifically provided, all references to an Article incorporate all sections or
subsections thereunder. This AGREEMENT has been prepared jointly and shall not
be strictly construed against either party hereto. The feminine and masculine
pronouns are interchangeable hereunder as the context may require. The plural
shall be substituted for the singular number in any place in which the context
may require such substitution.   12.7.   Except as herein detailed, REGENERON
may not assign any of its rights arising or which may arise under this AGREEMENT
without the prior written consent of CELLECTIS, which consent shall not be
unreasonably withheld. Notwithstanding the foregoing, REGENERON may assign its
rights and obligations under this AGREEMENT to a THIRD PARTY who acquires all or
substantially all of its business by merger, sale of assets or otherwise, so
long as such THIRD PARTY agrees to be bound by the terms of this AGREEMENT. This
AGREEMENT shall be binding upon and inure to the benefit of the PARTIES hereto
and their respective successors and permitted assigns.       ARTICLE 13 –
GOVERNING LAW

This AGREEMENT is acknowledged to have been made in and shall be construed in
accordance with the laws of New York, United States, without regard to conflict
of laws principles which would dictate the application of the law of a different
jurisdiction. All disputes arising from the present AGREEMENT, its
interpretation, the validity or its performance shall be submitted to the
competent court of New York, United States. Each Party unconditionally submits
to the jurisdiction identified in this Article 13. Nothing herein shall be
construed to prevent either PARTY from obtaining, in case of urgency, equitable
relief, including injunction or specific performance, in the event of a breach
or threatened breach of the provisions of this AGREEMENT.

    ARTICLE 14 – RELEASE AND COVENANT NOT TO SUE   14.1.   Release. CELLECTIS on
behalf of itself and its successors, assigns, and AFFILIATES, does hereby now
release and discharge REGENERON, its successors, assigns, AFFILIATES, customers,
ASTELLAS, ASTRAZENECA, SANOFI-AVENTIS (and their respective successors and
assigns), and each of their respective current and former officers, directors,
employees, agents, attorneys, and

July 1, 2008

 



--------------------------------------------------------------------------------



 



    representatives, from any and all CLAIMS (i) arising out of the SPECIAL
AGREEMENTS and relating to the practice of the PATENTS in the FIELD OF USE;
(ii) arising from the ORIGINAL AGREEMENT and (iii) relating to the practice of
the PATENTS in the FIELD OF USE occurring on or before the date of this
AGREEMENT.   14.2.   Covenant Not to Sue. CELLECTIS, as well as its successors,
assigns, and AFFILIATES shall not now or at any time in the future initiate any
arbitration, lawsuit, or other proceeding asserting any CLAIM released pursuant
to Section 14.1 of this AGREEMENT. If there is a breach of the obligations in
Section 14.1, CELLECTIS shall indemnify REGENERON and its AFFILIATES and defend
and hold them harmless, from and against any liability, loss, cost, or expense
(including but not limited to actual attorneys’ fees) arising out of or related
to such breach.       ARTICLE 15 – REGISTRATION OF THE AGREEMENT

If the terms of this AGREEMENT are such as to require that the AGREEMENT or any
part of it be registered with or reported to or filed with a national or
supranational agency having authority over a country of the TERRITORY in which
REGENERON will do business under the AGREEMENT (SUCH AS THE US SECURITIES AND
EXCHANGE COMMISSION), REGENERON shall, at its expense, undertake such
registration or report. Prompt notice and appropriate verification of the act of
registration or report of any agency ruling resulting therefrom will be supplied
by REGENERON to CELLECTIS. Should such registration require partial
communication of the AGREEMENT, REGENERON shall notify CELLECTIS prior to filing
or registration and consider in good faith all reasonable comments provided by
CELLECTIS.
IN WITNESS WHEREOF, the PARTIES have caused this AGREEMENT to be executed on
their behalf by their respective duly authorized officers.

     
REGENERON PHARMACEUTICALS, INC.
  CELLECTIS S.A.
 
   
By:
  By:
 
   
/s/ Stuart Kolinski
  /s/ André Choulika
 
   
Name: Stuart Kolinski
  Name: Dr. André CHOULIKA,
            General Counsel
              Directeur Général

July 1, 2008

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PATENTS

                      APPLICATION       PATENT             PUBLICATION      
GRANTING   EXPIRATION NUMBER   FILING DATE   NUMBER   NUMBER   DATE   DATE
PCT/FR90/00185   19/03/90   WO 90/11354             8903630   20/03/89   FR 2
646 438   FR 2 646 438         90905207   19/03/90   EP 419 621   EP 419 621  
27/12/95   19/03/10 NATIONAL VALIDATION IN:
AT,BE,CH,DE,DK,ES,FR,GB,IT,LI,LU,NL,SE
95107951   24/05/95   EP 682 111             95107952   24/05/95   EP 682 112  
          JP 50515490   19/03/90   JP 11318479   JP 3059481   4/07/00   19/03/10
JP 9936699   19/03/90   JP 3504335   JP 3298842   8/07/02     JP 00287359  
19/03/90   JP 2001120284   JP 3298864   8/07/02     US 044,362   7/04/93        
        US 301,037   6/09/94       US 6 528 313   04/03/03   04/03/20 US 466,699
  6/06/95       US6 638 768   28/10/03   28/10/20 US 466,539   6/06/95       US
6 528 314   04/03/03   04/03/20 SG 96060827   1/02/97   SG49110             SG
96060876   19/03/90   SG49112             US 10/639,754   13/08/03   20040250301
            US 10/770,418   4/2/04   20040203153       11/717,037
(unpublished)
Filed 13/03/07     NL 030029711   7/10/07                 LU 0091371   10/10/07
                HK 0150696   8/8/96                 ES 2281897   19/3/1990      
          ES 2081977   19/3/1990                 DK 0682112   19/3/90          
      DK 0419621   19/3/90                 DE 69034238   19/3/90                
DE 69024440   19/3/1990                 AT 0359363   19/3/1990                
AT 0132189   19/3/1990                 EP 1826215
Appl. No.
07007307.7   F. 3/19/90 (Div. of
00682 112 and
0419 621)                

July 1, 2008

 



--------------------------------------------------------------------------------



 



EXHIBIT B
 
*************

 